                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     IN RE: Kathleen Ragona aka Kathleen                   BK NO. 18-03141 RNO
     Malec
            Joseph M. Ragona III                           Chapter 13
                                 Debtor(s)

     PennyMac Loan Services, LLC
                                Movant
                 vs.

     Kathleen Ragona aka Kathleen Malec
     Joseph M. Ragona III
                                 Debtor(s)

     Charles J. DeHart, III Esq.,
                                      Trustee

                                     CERTIFICATE OF SERVICE

     I, James C. Warmbrodt of KML Law Group, P.C., certify that I am, and at all times hereinafter
     mentioned was, more than 18 years of age and that on June 26, 2020, I served the above
     captioned pleading, filed in the proceeding on the parties at the addresses shown below;

                                                           Attorney for Debtor(s)
     Debtor(s)                                             Carol Weiss Baltimore, Esq.
     Kathleen Ragona aka Kathleen Malec                    480 Pierce Street, Suite 105
     382 Old River Road                                    Kingston, PA 18704
     Thornhurst, PA 18424
                                                           Trustee
     Joseph M. Ragona III                                  Charles J. DeHart, III Esq.
     382 Old River Road                                    8125 Adams Drive, Suite A (VIA ECF)
     Thornhurst, PA 18424                                  Hummelstown, PA 17036




 Method of Service: electronic means or first class mail

 Dated: June 26, 2020

                                                           /s/James C. Warmbrodt Esquire
                                                           James C. Warmbrodt Esquire
                                                           Attorney I.D. 42524
                                                           KML Law Group, P.C.
                                                           BNY Mellon Independence Center
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106
                                                           412-430-3594
                                                           jwarmbrodt@kmllawgroup.com




Case 5:18-bk-03141-RNO           Doc 43-1 Filed 06/26/20 Entered 06/26/20 08:35:43               Desc
                                 Certificate of Service Page 1 of 1
